l/>
                                                                             k
                                                                             O
                            2I1150CT16 PHI2M2
           U\
5          CX
6                            KPrMF.. HQHLE.GLE^^f*
Q-
           I
           -J

                    CJ
                    tl)
                    •n"


                        f
                                <
     m              p
           5c!l                                      uJ
0 1-.               Q
                                                     h
     Q     F?       O
                                      2              11
S 2        L Qti.               J <                  Q
                                                          ul   F
           o<
           ^ ij     T           (Q ui
                    Q                                U! ul
           <=i                                                      C   cU
o              j-               -J?                  t< a.
                                                        ^
           a        . t
     2              C
     <j;   5?                                        H    ^
g          2
                    2
                                2
                                                     iP
                                                     ul
                               <
                                                                   £jd <
&          u!
TD.TME PduKTM CJ3ufiT DP
 AOoeA-lA IMSTRJdT

 ReA&oto. time: Foe. E:yrefu5iDnJ
COiDisk<i%\ hP(>E\\ IKrC^T ATTOR.nJ£'-f
RgcsuBSTEA, FLEHEAfl-lMJer



                PoufiJlA CjOURX DF APPEJUC. nefiK.
   PIeRJE- S'DU FinJd /MV)0R.£S       SDL.\E Oie.LAA<V
  Tn£jr^ I'^u. MMdZ- prO'SE. u5HlC.Pl \?) RS-
   tauESTnOt /Ho APPE-CuAre. ATTDdWOiltO
  BFHA1_F Of LACK. OF K.ILOuJCE&£. DF r^)£-
  APPEALS                   AtuC l"tS PROCESS^ "TD SEEK.
 A FAIR_C0URX HEAElfOGj, To RAI^iE. TR.UE FACT5
AvObi PROCEO/JflES. OF THE. CtxJRTS OT TEXAS-
          n-lF. HFAsoai Foe. A R^HeAfU rufi- Awid
ExTEfUeilDAJ are: WEJCE usrihj tO)jrw\e.1lAL
y U ftARElfJS- FTt-Pl F .

                             X..


   TA ?u5itH ORaoJ AE IVAL* Coun)EEi_.
   To                           AIHDE^c,           g(^£p

   THAT X ArOnCeEi Uie.lMA UAS UiUAELE-TO
   UE-mrL UEU3AL COOK?. TO Fl LCL
   NA OTI DiLfe OR_ TD HAUE. AaJH AOOes.s^ To
                                                         vP fJ
 COURT PeftTAirvJiruCr TO THE TiEACi) LitOEg
"TO Av\Jp CDU^ MOTlDKJb •
                          -rrr

 tOOiJ -n4ftr x:. fttvi   WECE.   A t TTE. DDMir\jfe-£2_
  STfiTE-Cnociu THE UAU LI dPfVlRQ OfOLH frlUES
  lim\Ted time aiDL i t HftS A HDLDirot'S
 THAT AIIOLLS them-fD HAUE OMLH ^
 CCftTAlM LE&AL AAATERjAL- THET BEST
TUT rOBetE OF A SQFHElU PEf&OO TUET
PRC BEL.
                           \i
  AiOQ AieD "oO FoR THE IrDBAlsJlT^ oF THE
  t::^EFEMnHroT ixiHiCH loA'E.                      &H
  THE COuR-TE,THe F\RSr i(VJ THE.
  cuCiiEiAL CiisrftjcrcaaKr.oF a\/A\i:iE-
  CamnrrQ . TEiyiHE.
                          EH
  Ttfe EoioEnJCL- A5v3L lEiTTrOEES LOMC^
  KJ13LER.    GHaI \ EiO&QO       Irv3   COiJKT TO ££EjC
 THE-. TRiJIETH. the STTATE- L?E13F2-S^fXjfeFT
  R>6T4 the UdiTTTOES^ FDR- CftDfE-QTTAM^OA
 TlDrP.




                                                  (^3 oF-sO
 , Tb-TVlEl PbuCtn4 CDURT or CJ^lNA\rOA\ APPB^S
   DP €)A<u AnJrrtirO iO           P\'S!^ TV\C CduRKs
  PlEAi^m^fV R)R_ l£ELLlE-r 1tO "THl^ (vAATTEliL
  PLEA^P. rOOTRE All PARTlSi nouoLUeP> \TVJ>
 ruis Mmrer          ccPies
  ao THAT An PA^IE^            ARE VJ»fV>DEJlS[AfUEitO(s
 1P€ Ri&PT Tb REQu^ a             TOevJ HEAPifODr
 Ea6£D osvj twe uaoe OA fv4e\P) ATTERsPB?
 Irb    TUlS KAATTEP.

        PlEAS£   AT THfe TIRE %aL WELP AniD
THE      MEL? OE THE APPEM.S         BdaRE \A WEb
 cr     "To   R£SoLOE      AAATTjEAS TUlPr Aft£:
 iJDT    Eeeto    PAoviBO TO       BE EaQTE ; BUT
 Due PRdles'S                THE etate            A?D-r
PRjo\j\i^EE TfiiAE Facts de G'\u£ tv\e.
                 hEFERSE TPE AdC-TSS ID
Eouer THAT IS TOEEl-^D lb RtJIRgSEWT
TD TMG_ svme t f u e Face, asud vodv
otovPP TAEL ED      FAdrb     FAC3T> TVAl^S" TFE.
btwe eab S£i3u&v^                       Lowe suoed^
SvdEP . ffsmiE ^AenJlO
X.   ^rODG£S UiETImia. TIXT^ \^\s^\'AO'L. SEl^b
Ho\Jf£Xs Kr THEL nDM\rofi& urovT.S^aO
A^t\\\:!>\o ty. I^vl tuatt xr\s.                '&.'£-
^SvcePTEX          TAe FoAoiD\K)Gr

                        "XAfNsOVC^DU
                              ^^ECYFuil^


                       o^EK3^er^mroreraEr-
                      jO -/J -/5
                          lifiTE-




                      -itTOd \QL>MU-0 2_
                      D0VA\<tO&€^   S^TfTE lAjU
                      USSS" CPfetODfti "RD^
                      S>PiSO A3\5TOtOlD'TK "l'3^^'




                                           f 5 op S"3
      V
           1  FIL£D._„.,
          mCOUKl OF Ar-!.y^v
          ,lM>i ANFCHlO- i'->•••   sQi^
          2^0CT 16 PM12! 12
            KFitr r

                                   OZPI




•vj
es
M
n
in
                         E
hi
o
(l}
"J
li)
lO




           ^gCriiP
           5^5;